—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered October 31, 1994, convicting him of manslaughter in the second degree, assault in the second *480degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, among other things, that his wife’s testimony was "self-contradictory”, "extremely confused” and "tailored”. The defendant also contends that the evidence may "readily be interpreted” as demonstrating that he accidentally cut his wife repeatedly with the knife and he was not aware of a substantial and unjustifiable risk of death to the decedent at the time he fatally stabbed him. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Krausman, Florio and Mc-Ginity, JJ., concur.